Citation Nr: 1425665	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel 



INTRODUCTION

The Veteran served in the Navy from October 1965 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served in the offshore waters of the Republic of Vietnam, but did not set foot on land or serve in the inland waters of Vietnam during the Vietnam era. 

2.  The evidence does not show that it is at least as likely as not that the Veteran was actually exposed to Agent Orange in service.  

3.  The evidence does not show that the Veteran's type II diabetes mellitus and hypertension manifested to a compensable degree within a year of his separation from service or resulted in a continuity of symptomatology since that time.


CONCLUSIONS OF LAW

1.  The elements for entitlement to service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2013).

2.  The elements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159(b)(2013).

As to the issues of entitlement to service connection for type II diabetes mellitus (type II diabetes) and hypertension, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2009 that informed him of his duty and the VA's duty for obtaining evidence.  The letter also provided an explanation of the evidence and information required to substantiate the Veteran's service-connection claims.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs and service personnel records have been obtained, and the VA obtained the Veteran's private medical records.  The Veteran has also submitted lay evidence.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained, including the dates and locations of the Veteran's service aboard the USS Bennington (Bennington).  The National Personnel Records Center (NPRC) and Defense Personnel Records Imaging System (DPRIS) confirmed that the Veteran was aboard the Bennington and in the official waters of the Republic of Vietnam on various dates between June 1968 and October 1968, but was unable to confirm that the Veteran had in-country service in the Republic of Vietnam.  See December 2010 Response to Personnel Information Exchange System (PIES) Request.

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  As will be explained, there is no evidence that the Veteran had type II diabetes or hypertension during service or for many years after his discharge. Nor does the competent evidence demonstrate that the Veteran was exposed to Agent Orange during service.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran did not request a hearing before the Board.  See July 2010 VA Form 9.   

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service connection

In this case, the Veteran seeks disability compensation in connection with his type II diabetes and hypertension, which he claims were the result of exposure to Agent Orange while he was serving aboard the Bennington in the Gulf of Tonkin from June 1968 to October 1968.  See August 2009 Claim Form; see also July 2010 VA Form 9; Appellate Brief at 2.  The Veteran reports that he was exposed to the herbicide Agent Orange when aboard the Bennington because Agent Orange drifted in the air current and flowed to the sea in the rivers and streams, and then that seawater would be distilled and used aboard the ship for cooking, drinking and bathing.  See July 2010 VA Form 9.  

Direct Service Connection

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset of its discussion, the Board concedes that the Veteran has current diagnoses of type II diabetes and hypertension and, thus, the threshold element of service connection is met.

This case centers on the second element of direct service connection, i.e. an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran is not claiming that his type II diabetes and hypertension first manifested during service, but instead asserts that he was exposed to the herbicide Agent Orange during service, and that this exposure resulted in his current diagnoses of type II diabetes and hypertension.  See August 2009 Claim Form.  

While type II diabetes is included among the enumerated diseases that have been presumptively linked to herbicide exposure, hypertension is not.  See 38 C.F.R. § 3.309(e).  Nevertheless, this does not preclude the Veteran from establishing that either disorder had its onset due to herbicide exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To do so, however, he must first establish that he was exposed to herbicides in service.  In this regard, the Veteran can satisfy his burden to establish the "in-service injury" element in one of two ways: (1) by proving that he is entitled to the presumption of exposure to Agent Orange pursuant to 38 U.S.C.A § 1116(a)(1)(A) and 38 C.F.R. §§ 3.307(a)(6)(iii), or (2) by proving that he was actually exposed to Agent Orange during service.  38 U.S.C.A § 1116(a)(1)(A), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board will address the Veteran's claims under each of these theories.

Presumptive Exposure

The Agent Orange Act provides that for certain veterans diagnosed with certain diseases, both herbicide exposure and service connection are presumed to be established, even though there is no record of such disease during service.  38 U.S.C.A § 1116(a)(1).  In other words, if the veteran can establish certain elements, he or she need not prove actual exposure to an herbicide while serving in Vietnam.  In order for this presumption to apply, the veteran must establish (1) that he or she has one of the diseases listed in § 3.309(e),  and (2) that he or she "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975.  38 U.S.C.A § 1116(a)(1), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

"Service in the Republic of Vietnam" in this context has a special meaning.  It includes not only service on land and on the inland waters ("brown water") within the Republic of Vietnam, but also includes service aboard a ship that served in the waters offshore ("blue water") and service in other locations "if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  Thus, the veteran who served on a blue water vessel must show that the conditions of his or her service involved duty or visitation in the Republic of Vietnam.  See VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR]; Haas v. Peake, 545 F.3d 1168 (2008).  When a veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].

In this case, the evidence of record shows that the Bennington operated in the Gulf of Tonkin, but there is no evidence in the record that the Bennington docked on the shores or piers of the Republic of Vietnam, nor is there any evidence that the Bennington operated temporarily on the Republic of Vietnam inland waterways or on close coastal waters for extended periods.  The Veteran reports that the Bennington was in the Gulf of Tonkin in late 1967 and early 1968.  See August 2009 Claim Form.  The NPRC and DPRIS confirmed that the Veteran was aboard the Bennington and in the official waters of the Republic of Vietnam from June 25, 1968 to July 18, 1968; August 23, 1968 to September 2, 1968; September 4, 1968 for one day; September 6, 1968 to September 19, 1968; and October 7, 1968 to October 20, 1968.  See December 2010 Response to PIES Request.  Nevertheless, the NPRC and DPRIS were unable to unable to confirm that the Veteran had in-country service in the Republic of Vietnam.  Id.  Additionally, the VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet the requirements set forth above and are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The Bennington is not one of the vessels so identified.  

Moreover, there is no evidence in the record that the Veteran went ashore in the Republic of Vietnam while he was stationed aboard the Bennington.  Although he was requested to provide a statement concerning any instance in which he left the ship and went ashore, the Veteran did not provide any such statement.  Thus, based on the totality of the evidence before it and giving every benefit of the doubt to the Veteran, the Board finds that the evidence does not demonstrate by an equipoise standard that his service involved duty or visitation in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  As such, the Veteran is not entitled to the presumption of exposure to Agent Orange as set forth in that section.

Actual Exposure

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange pursuant to 38 C.F.R. § 3.307(a)(6)(iii), the Veteran may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.  Under this theory, a veteran who was actually exposed to Agent Orange is also entitled to presumptive service connection for the diseases listed in 38 C.F.R. §3.309(e).  See  38 C.F.R. §3.309(e).  Thus, the Board must determine whether the evidence supports a finding that the Veteran was actually exposed to Agent Orange.

The evidence in the record does not establish that it is at least as likely as not that the Veteran was exposed to Agent Orange during his service aboard the Bennington.  The only evidence in the record that supports a finding of actual exposure is the Veteran's statement that Agent Orange was in the air currents and in the seawater, and that while aboard the Bennington, they used distilled sea water for drinking, bathing and cooking.  See July 2010 VA Form 9.  The Board finds that the Veteran is not competent to give testimony that Agent Orange was present in the air currents and the seawater.  A witness must have personal knowledge in order to be competent to testify to a matter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (internal citations omitted).  Personal knowledge is knowledge that comes to the witness through observation, i.e. matters he can see, hear, feel, smell, and taste.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976)).  Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Id. at 470.  

In this instance, there is no evidence that the Veteran has personal knowledge of the presence of Agent Orange in the air currents or seawater utilized aboard the Bennington.  There is no evidence that the Veteran observed Agent Orange in the air currents or the seawater, or observed herbicides being introduced into the air currents or seawater that was later used aboard the ship.  Nor is there any evidence in the record that the Veteran observed any conditions that indicated the presence of Agent Orange in the air currents or seawater.  Likewise, there is no evidence that the Veteran performed any testing of the air or seawater concerning the presence of Agent Orange, or reviewed any reports of such testing performed by others.  While the Veteran is certainly competent to testify as to how the seawater was used on the ship because he was able to observe how it was used, the Veteran's statement that Agent Orange was present in the seawater (and the air currents) is merely conclusory and is not supported by observable facts.  Thus, the Board finds that the Veteran's statement concerning the presence of Agent Orange in the air current and the seawater used aboard the Bennington is not competent evidence, and thus cannot support a finding of actual exposure.  

Consequently, based on the totality of the evidence in the record, the Veteran has failed to establish, by an equipoise standard, that he was exposed to the herbicide Agent Orange in service, either on a presumptive or an actual basis.  He also has not alleged or demonstrated that he suffered from any other disease or injury in service that caused or aggravated his type II diabetes or hypertension.  

Accordingly, as the second requirement for direct service connection has not been met in this case, the Veteran is not entitled to service connection for type II diabetes or hypertension on a direct basis.

Presumptive Service Connection for Chronic Diseases

Even without evidence of an in-service disease or injury, the Veteran may still establish service connection for type II diabetes and/or hypertension on a presumptive basis if the evidence shows that those conditions manifested to a compensable degree within one year after his separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Likewise, the Veteran may be entitled to service connection on a presumptive basis if the record contains sufficient evidence of continuity of symptomatology of either chronic disease since leaving service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In this case, the Veteran is not entitled to presumptive service connection under these theories.  The Veteran has not alleged that either his type II diabetes or hypertension had its onset within a year after separation or that he has exhibited continuity of symptomatology since that time.  See August 2009 Claim.  The evidence in the record demonstrates that the Veteran did not exhibit symptoms of type II diabetes until October 2004.  See October 2004 Medical Record.  There is absolutely no lay or medical evidence in the record demonstrating that the Veteran's type II diabetes or hypertension manifested within one year of his separation from service.  There are no statements from the Veteran that he began exhibiting symptoms of type II diabetes or hypertension within one year of separation from service, nor are there any medical records in the record demonstrating that he exhibited symptoms of either disease and/or that those symptoms have persisted.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his type II diabetes or hypertension.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


